    Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 1 of 10 PageID #:6898




                      UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

    EVOLVE BIOSYSTEMS, INC., ET AL.,

                 Plaintiffs,
                                                        No. 19 CV 5859
            v.
                                                        District Judge Lee
    ABBOTT LABORATORIES, INC.,
                                                        Magistrate Judge McShain
                 Defendant.


                           MEMORANDUM OPINION AND ORDER

       Pending before the Court is a motion filed by plaintiffs Evolve Biosystems, Inc.,
and the Regents of the University of California to compel defendant Abbott
Laboratories to produce a patent list that Abbott has withheld on the basis of the
attorney-client privilege. [113].1 Plaintiffs also seek an order compelling Abbott to
supplement its response to plaintiffs’ Interrogatory No. 17. The motion is fully briefed
[128, 138], and the Court has conducted an in-camera review of the patent list [155,
157]. For the following reasons, the motion is granted in part and denied in part.

                                        Background

       As the Court explained in its order resolving plaintiffs’ first motion to compel
[112], this patent-infringement suit arises out of the parties’ failed plans to co-
promote Evolve’s EVIVO® probiotic product, which is used in neonatal intensive care
units, alongside Abbott’s Similac® line of infant care products. Evolve and Abbott
entered into discussions about the co-promotion opportunity in 2018. Albert Ihochi,
Abbott’s former Director of Venture Partnerships and IP for its Nutrition Research
and Development Group, led the evaluation opportunity. [91-1] 1-2, ¶ 3. In the spring
of 2019, Ihochi approached Abbott’s Senior Counsel for Patents, Mark Engle, and
asked him to “review Evolve’s patent portfolio for the purposes of [Ihochi’s] evaluation

1 Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are taken from the CM/ECF header placed at the top of filings. The Court has found it
necessary to refer to several sealed filings that the parties have designated “highly
confidential,” but the Court has attempted to do so without revealing any information that
could be reasonably deemed confidential. To the extent the Court has discussed confidential
information, however, the Court has done so because it is necessary to explain the path of its
reasoning. See In re Specht, 622 F.3d 697, 701 (7th Cir. 2010); Union Oil Co. of Cal. v. Leavell,
220 F.3d 562, 568 (7th Cir. 2000).
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 2 of 10 PageID #:6899




of the Evolve opportunity.” [Id.] 2, ¶ 4. Engle “orally discussed with Mr. Ihochi in
confidence [his] initial analysis of Evolve’s patent portfolio based on [his] legal
knowledge and training of patent law.” [Id.].

        Engle also sent Ihochi “the results of a patent search that [he] had conducted”
[id.], and it is this document that plaintiffs target in their motion to compel. [Id.].
According to Abbott’s Second Privilege Log, the results of Engle’s search are
contained in an Excel spreadsheet that Engle prepared and emailed to Ihochi on May
2, 2019. [114-1] 6. Abbott has withheld the spreadsheet on the ground that it
“convey[s] confidential legal advice regarding patent analysis[.]” Id.

                                  Legal Standard

       “In patent cases, Federal Circuit law governs privilege disputes that relate to
an issue of substantive patent law; otherwise, Seventh Circuit law applies.” RTC
Indus., Inc. v. Fasteners for Retail, Inc., Case No. 17 C 3595, 2020 WL 1433828, *1
(N.D. Ill. Mar. 24, 2020) (citing Regeneron Pharms., Inc. v. Merus N.V., 864 F.3d 1343,
1363 n.6 (Fed. Cir. 2017)). Because this dispute does not appear to implicate
substantive patent law, and because the parties do not cite any Federal Circuit law,
the Court applies Seventh Circuit law.

       “The attorney-client privilege protects communications made in confidence by
a client and a client’s employees to an attorney, acting as an attorney, for the purpose
of obtaining legal advice.” Sandra T.E. v. S. Berwyn Sch. Dist. 100, 600 F.3d 612, 618
(7th Cir. 2010). “The privilege applies to communications both by a client to a lawyer
and from a lawyer to a client.” Allendale Mut. Ins. Co. v. Bull Data Sys., Inc., 152
F.R.D. 132, 137 (N.D. Ill. 1993). The Seventh Circuit has summarized “the essential
general principles governing the privilege” as follows:

      (1) Where legal advice of any kind is sought (2) from a professional legal
      adviser in his capacity as such, (3) the communications relating to that
      purpose, (4) made in confidence (5) by the client, (6) are at his instance
      permanently protected (7) from disclosure by himself or by the legal
      adviser, (8) except the protection be waived.

United States v. Evans, 113 F.3d 1457, 1461 (7th Cir. 1997).

      “The attorney-client privilege applies only if [the communications] constitute
legal advice or tend directly or indirectly to reveal the substance of a client
confidence.” In re Dealer Mgmt. Sys. Antitrust Litig., 335 F.R.D. 510, 514 (N.D. Ill.
2020) (internal quotation marks omitted). “Many cases note that facts are not
protected by attorney-client privilege; in other words, the underlying facts
communicated between an attorney and a client can be discovered through
depositions or other discovery techniques.” Toyo Tire & Rubber Co., Ltd. v. Atturo


                                           2
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 3 of 10 PageID #:6900




Tire Corp., Case No. 14 C 206, 2016 WL 3125004, at *2 (N.D. Ill. June 3, 2016).
“[F]acts do ‘not become privileged just because they are communicated to or by a
lawyer.’” Baxter Int’l, Inc. v. Becton, Dickinson & Co., Case No. 17 C 7576, 2019 WL
3408813, at *4 (N.D. Ill. July 26, 2019) (quoting Intervet, Inc. v. Merial Ltd., 256
F.R.D. 229, 232-33 (D.D.C. 2009)).

       “The party seeking to invoke the privilege bears the burden of proving all of its
essential elements.” Id. “Rule 26 mandates that a withholding party make a claim of
privilege expressly and ‘describe the nature of the documents, communications, or
tangible things not produced or disclosed . . . in a manner that, without revealing
information itself privileged or protected, will enable other parties to assess the
claim.’” DeLeon v. Reyes-Guevara, Case No. 1:18-cv-01028, 2020 WL 3050230, *3
(N.D. Ill. June 8, 2020) (quoting Fed. R. Civ. P. 26(b)(5)(A)).

      “[B]ecause the privilege is in derogation of the search for truth, it is construed
narrowly.” Evans, 113 F.3d at 1461.

                                      Discussion

                                    A. Patent List

       Plaintiffs argue that the attorney-client privilege does not protect the patent
list because the list “contains solely factual information.” [114] 2. Plaintiffs contend
that the list is relevant to show when Abbott first learned of Evolve’s patents, and
that case law recognizes that “‘the circumstances surrounding an accused infringer’s
discovery of a patent are not in themselves protected by the attorney-client privilege.’”
[Id.] 4 (quoting Baxter, 2019 WL 3408813, at *3). While plaintiffs acknowledge that
the list was prepared by an attorney, they maintain that “circumstances regarding
an accused infringer’s knowledge of a patent-in-suit are not privileged ‘even if [the]
accused infringer first becomes aware of a patent through its attorney.’” Id. (quoting
Baxter, 2019 WL 3408813, at *4).

        Abbott responds that Engle’s patent search constitutes “privileged legal
analysis and advice.” [128] 5. This is so, Abbott argues, because Engle “relied on
confidential information about Abbott’s business strategy to craft a patent search
based on his legal assessment of the proper search parameters and strings.” [Id.] 5-
6. Abbott maintains that Evolve’s contention that the patent list contains only factual
information is “incorrect” because “confidential information about Abbott’s business
strategy” as well as Engle’s “legal strategy are reflected in [the] patent search
results[.]” Id. Because producing the patent list would thereby disclose Abbott’s
confidential information and Engle’s legal strategy, Abbott maintains that the patent
list is protected by the attorney-client privilege. [Id.] 6, 11-12.




                                           3
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 4 of 10 PageID #:6901




      In their reply, plaintiffs contend that Abbott’s arguments are misguided
because their motion does “not seek[ ] attorney advice, thoughts, or mental
impressions,” nor does it seek “production of the email” that Engle sent to Ihochi “or
Mr. Engle’s legal advice.” [138] 2, 3. Rather, plaintiffs seek only the patent list itself,
which “contains only factual information about Plaintiffs’ published patents.” [Id.] 3.

       Having considered the parties’ arguments and reviewed the relevant case law,
and having conducted an in-camera review of the spreadsheet at issue, the Court
finds that the patent list is not protected by the attorney-client privilege and must be
produced.

        First, it is important to clarify that plaintiffs seek production of only the patent
list itself, and not the “[a]ccompanying correspondence,” [128] 6, between Engle and
Ihochi, the search terms that Engle created or implemented, or any legal analysis
Engle might have made of the patent list.

        Second, the Court makes the following factual findings based on its in-camera
review of the patent list. The patent list, which Abbott produced in PDF format, is a
993-page document that contains factual information about 645 different patents,
including nine of Evolve’s patents. For each patent, the list identifies (1) the patent’s
publication number; (2) the patent’s kind code; (3) the patent’s title; (4) the patent’s
assignee; (5) an Innography link or URL; and (6) the patent’s independent claims.
[157]. The list does not appear to contain any notations or commentary made by Engle
– let alone any legal analysis of the contents of the patent list. Moreover, while Abbott
claims that the entire document is privileged, its opposition brief does not identify
any particular information or categories of information within the patent list as
constituting a privileged attorney-client communication. Nor, finally, did Abbott
submit a privilege log or other document with the patent list identifying any
particular entry or category in the list as privileged material. Accordingly, the Court
finds that the patent list contains only factual information about 645 patents.

       Third, in light of these findings, the Court holds that the patent list is not
privileged because it contains only factual information. “[F]acts are not protected by
attorney-client privilege,” Toyo Tire & Rubber, 2016 WL 3125004, at *2, and “facts do
‘not become privileged just because they are communicated to or by a lawyer,’” Baxter,
2019 WL 3408813, at *4. Rather, “[c]ommunications from an attorney to a client are
protected by the privilege only to the extent that they reveal confidential information
provided by the client.” In re Brand Name Prescription Drugs Antitrust Litig., 94 C
897, 1995 WL 663684, at *6 (N.D. Ill. Nov. 3, 1995). But the patent list here reveals
only factual information generated by Engle’s patent search, not any client
confidences that Ihochi may have shared with Engle. Accord Baxter, 2019 WL
3408813, at *4 (“the mere existence of a patent is a fact”).




                                             4
    Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 5 of 10 PageID #:6902




      Abbott contends that courts have held that the attorney-client privilege
protects “searches for patents and prior art conducted by or sent to patent attorneys
that were conducted for the purposes of rendering or obtaining legal advice from
counsel,” [128] 12, but the cases on which it relies do not support that proposition or
Abbott’s privilege claim. Rather, the cases generally hold that a patent search report
may be privileged if it contains a client confidence or an attorney’s legal opinion, but
the purely factual results generated by a patent search are not privileged

       For example, Abbott cites MPT, Inc. v. Marathon Labels, Inc., No. 1:04 CV
2357, 2006 WL 314435, at *3 (N.D. Ohio Feb. 9, 2006), as a case holding that “a patent
search report was protected by the attorney-client privilege.” In MPT, outside counsel
hired by the law firm prosecuting plaintiff’s patent application conducted a prior art
search. 2006 WL 314435, at *1. Outside counsel then submitted a “search report . . .
to the prosecuting firm [that] listed references that might be relevant to the
[plaintiff’s] invention as well as a narrative comparing the invention to the
references.” Id. Notably, plaintiff “provided [the defendant] with a list of the
references” contained in the search report, “but claim[ed] that the narrative is
privileged.” Id. The district court held that the narrative portion of the search report
was protected by the attorney-client privilege because it “include[d] the features of
the invention (relayed from the prosecuting firm and originating with the client) and
a comparison of those features with the cited references.” Id., at *4; see also id.
(redacted portion of search report was analogous to search report held to be privileged
in another case because report “‘requested legal advice concerning the patentability
of the invention and served as an aid in completing the patent application’”) (quoting
In re Spalding Sports Worldwide, Inc., 203 F.3d 800, 804 (Fed. Cir. 2000)). MPT does
not stand for the broad proposition that any patent search report is privileged, but
for the narrower point that a search report containing client confidences or legal
analysis is privileged. Because Engle’s patent list contains neither, MPT is
inapplicable.

        Likewise, the decision in Burroughs Wellcome Co. v. Barr Labs, Inc., 143 F.R.D.
611, 616 (E.D.N.C. 1992), recognized that the attorney-client privilege has been
“extended . . . to prior art searches and discussions and documents related to the prior
art if they contain or reflect communications made in connection with requests for
legal advice or a legal opinion as to patentability,” but it does not hold that a
document that contains only factual information is similarly protected. To the
contrary, Burroughs held that “a summary of filed patent applications” was “not
privileged,” but that three paragraphs of the summary “contain[ing] confidential
communications” were privileged. Id. at 618. Applying Burroughs here, Engle’s
patent list, which simply compiled information about 645 patents, would not be
privileged because it contains neither client confidences nor legal analysis.2

2 The Court observes that Burroughs held that “the compilation of search results” of an
attorney’s prior art searches were protected, not by the attorney-client privilege, but the
attorney work product doctrine, 143 F.R.D. at 624, which Abbott has not invoked here.

                                            5
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 6 of 10 PageID #:6903




         Nor does Application of Minebea Co., Ltd., 143 F.R.D. 494 (S.D.N.Y. 1992), or
Applied Telematics, Inc. v. Sprint Commc’ns Co., L.P., No. CIV. A. 94-4603, 1996 WL
539595 (E.D. Pa. Sept. 18, 1996), support Abbott’s position. The question in Minebea
was whether a letter from an attorney to his client “conveying the results of the [prior
art] search and an opinion as to patentability of the patents-in-suit as well as another
invention” was protected by the attorney-client privilege. 143 F.R.D. at 502. At issue
in Applied Telematics was a letter “reporting results of patent search and providing
patentability opinion.” 1996 WL 539595, at *6. In each case, the court held that the
document was privileged because it contained, not solely factual information like the
patent list at issue here, but a confidential legal opinion. See Minebea, 143 F.R.D. at
502 (“there [wa]s no question” that attorney’s opinion “regarding the patentability of
. . . the inventions underlying the patents-in-suit” was “legal in nature” and protected
by attorney-client privilege); Applied Telematics, 1996 WL 539595, at *6 (letter was
privileged because it “is a legal opinion and contains legal analysis”).

       Nor, finally, does Cargill, Inc. v. Sears Petroleum & Transp. Corp., No.
CIVA5:03CV0530(DEP), 2003 WL 22225580 (N.D.N.Y. Sept. 17, 2003), support
Abbott’s privilege claim. That case involved “a letter from a registered patent agent
to Sears’ patent prosecution counsel concerning the results of a prior art search[,]”
but the court’s decision does not describe the contents of the letter in further detail.
2003 WL 22225580, at *1. “The central question” for the court was whether
“communications between the attorney and the agent, with no direct involvement of
the client,” were protected by the attorney-client privilege. Id., at *4. After the court
found that the privilege could apply to such communications, it ruled that the patent
agent’s letter reporting the search results was privileged: “Equally certain is the fact
that had the prior art search been performed by the prosecution attorney, or someone
within his or her firm, in all likelihood it would have been deemed worthy of attorney-
client protection.” Id. The Court is not persuaded by Cargill, given that the decision
neither described the contents of the prior art search report (such that it is unclear
whether the report contained only factual information, only legal analysis, or a
combination of both) nor cited any authority for its conclusion that a prior art search
conducted by a lawyer “in all likelihood . . . would have been deemed” privileged. Id.

       Abbott’s position is also undermined by two decisions from the Northern
District of Illinois that have held that the factual results of a patent search are not
protected by the attorney-client privilege.

       In C&F Packing Co. v. IBP, Inc., No. 93 C 1601, 1997 WL 619848, at *3 (N.D.
Ill. Sept. 29, 1997), the court held that a letter between two of plaintiff’s attorneys
“containing the results of a patent search” was not privileged. The court explained
that “[t]he document does not contain any client confidences, and there is no
indication that it was intended to be confidential.” In contrast, the court held that a
letter from a client to his attorney, which analyzed “various patents and their
relationship with each other,” was privileged because it was “a request for legal


                                           6
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 7 of 10 PageID #:6904




analysis of a patent[.]” Id. Likewise, in SiLite, Inc. v. Creative Bath Prods., Inc., No.
91 C 5920, 1993 WL 384562, at *4 (N.D. Ill. Sept. 28, 1993), the court held that the
attorney-client privilege did not protect “a design patent search” from disclosure.
Although the court did not describe the contents of the search report in detail, it
explained that “the touchstone of the attorney-client privilege is that the
communications only are privileged, not any underlying facts or data,” and that
“confidential research information is not the equivalent of confidential legal
communications.” Id.; see also Hydraflow, Inc. v. Enidine Inc., 145 F.R.D. 626, 634-
35 (W.D.N.Y. 1993) (letter from client’s outside patent attorney to client’s other
patent attorneys that “described five patents resulting from their patent search” and
“summarized each patent” not privileged because “it does not disclose any client
confidences”).

        The decision in Baxter also supports the Court’s conclusion that the patent list
is not privileged. Plaintiff there moved to compel defendant to supplement its
privilege log “to provide a detailed description of each withheld document and
redaction, including specifically identifying whether the listed documents and
redactions reference or relate to the Patents-in-Suit.” Baxter, 2019 WL 3408813, at
*2 (internal emphasis omitted). Defendant maintained that the identity of the patent
discussed in each document or redaction was privileged, but the court found that
defendant “has not shown that the identity of a patent discussed or analyzed in an
otherwise-privileged document is itself protected by the attorney-client privilege.” Id.,
at *3. As the court explained, merely “identifying a particular patent in a log entry
does not disclose the substance of the legal advice contained in the logged document
or redaction[.]” Id. (emphasis in original). The court also found that its conclusion was
“reinforced by the fact that the circumstances surrounding an accused infringer’s
discovery of a patent are not themselves protected by the attorney-client privilege.”
Id., at *4 (internal quotation marks omitted). Requiring Abbott to disclose the patent
list here is not unlike compelling the defendant in Baxter to identify the patents that
were discussed in a privileged document: both disclosures reveal only factual
information – here the information about the patents that Engle’s search generated,
in Baxter which patent was discussed in an otherwise privileged document – not the
substance of any privileged legal advice.

      Fourth, the Court rejects Abbott’s argument that the patent list is privileged
because the list “reflects,” and could indirectly reveal, Engle’s “legal search strategy”
and “procedure” and “Abbott’s confidential information.” [128] 6, 11-12.

        The Court recognizes that the attorney-client privilege protects documents
that, if disclosed, would “indirectly . . . reveal the substance of a client confidence.” In
re Dealer Mgmt. Sys. Antitrust Litig., 335 F.R.D. at 514. But Abbott’s privilege claim
here stretches the rule past its breaking point. To begin, Abbott cites no case holding
that factual information generated by an attorney’s patent search is privileged solely
(or even partly) because its disclosure could permit an opposing party to infer what


                                             7
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 8 of 10 PageID #:6905




search terms and parameters the attorney used to execute his search or the
confidential information that informed the search. As discussed above, the cases hold
that it is an attorney’s legal analysis or a client confidence in the patent search report
– rather than the inferences about the searcher’s methods that could be drawn from
the results – that triggers the privilege. See Burroughs, 143 F.R.D. at 618; Minebea,
143 F.R.D. at 502; MPT, 2006 WL 314435, at *4; Applied Telematics, 1996 WL
539595, at *6. Moreover, this case is distinguishable from RTC Industries, on which
Abbott also relies, because that case involved an email between plaintiff’s principal
and plaintiff’s other employees that “discusse[d] patent searches conducted on behalf
of” plaintiff’s law firm. 2020 WL 1433828, at *7. The court found that this discussion
by the firm’s clients “disclosed enough about the strategy, the procedure, and results
of the searches” to be protected by attorney-client privilege. It was that “discuss[ion]”
of the patent searches by the clients, rather than the purely factual search results,
that supported the privilege claim. Lastly, accepting Abbott’s privilege claim would
eviscerate the rule that facts themselves, even those discovered by an attorney, are
not privileged. Abbott’s contention that plaintiffs could use the contents of the patent
list to reverse engineer the search terms and parameters that Engle used, the legal
judgments that Engle allegedly made in preparing the search parameters, and,
finally, the confidential information that Engle learned from Ihochi that allegedly
informed his search process is simply too attenuated (and unsupported by case law)
to support its invocation of the attorney-client privilege.

        Finally, the Court rejects Abbott’s contention that plaintiffs’ motion is a
backdoor effort to relitigate the denial of their prior motion to compel. [128] 5, 11, 19.
In its first decision, the Court held that “Engle’s legal analysis of Evolve’s patent
portfolio is protected by the attorney-client privilege.” [112] 4. That holding was based
on Engle’s declaration that Ihochi had sought his legal advice about Evolve’s patent
portfolio, and that Engle had shared his “initial analysis of Evolve’s patent portfolio
based on [his] legal knowledge and training of patent law in confidence with Ihochi.”
[Id.] (internal quotation marks omitted). The Court made this finding in the context
of deciding that Abbott had properly redacted a portion of a PowerPoint slide
prepared by Ihochi because it contained a summary of Engle’s legal advice. Nothing
in the Court’s decision held or implied that the patent list, which was not at issue in
the prior motion or before the Court for in-camera review, was also privileged.

      In sum, the patent list at issue contains only factual information. Because the
attorney-client privilege does not protect mere factual information, or patent lists
devoid of legal analysis or client confidences, Abbott must produce the patent list
within fourteen days of the entry of this order.




                                            8
  Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 9 of 10 PageID #:6906




                       B. Response to Interrogatory No. 17

       Plaintiffs also ask that Abbott be compelled to supplement its response to
plaintiffs’ Interrogatory No. 17. [114] 5. That Interrogatory asks Abbott to “[d]escribe
the circumstances under which Abbott first became aware of the Asserted Patents,
including but not limited to, the persons who first became aware of the Asserted
Patents, the dates when each person first became aware of the Asserted Patents, how
each person became aware of the Asserted Patents and the identity of all documents
constituting, describing, commenting upon, reflecting, referring or relating to the
existence of the Asserted Patents.” [Id.] 2 n.1 (some internal capitalizations omitted).
Plaintiffs contend that Abbott served a “one-sentence response” to this Interrogatory
stating that “it had knowledge of the Patents-in-Suit at least as early as May 2019.”
[Id.] 2-3. Plaintiffs argue that this response was deficient because Abbott “did not
provide a specific date or say whether May 2019 was its first awareness” or “explain
the circumstances of how it became aware of the patents-in-suit.” [Id.].

       Abbott responds that plaintiffs did not engage in good-faith meet-and-confer
efforts to resolve this dispute before filing the motion to compel. [128] 16. Abbott
contends that plaintiffs did not identify Interrogatory No. 17 on its list of discovery
issues to be addressed at the parties’ meet-and-confer session, and it maintains that
its response to Interrogatory No. 17 was not “substantively discuss[ed]” during the
meet and confer. [Id.].

       Plaintiffs argue in their reply brief that the issue was adequately hashed out
in the meet and confer. [138] 6. They cite an exchange in the transcript of the meet
and confer where plaintiffs’ counsel argued that Engle’s patent list – the privileged
nature of which was the principal issue in dispute – was “directly relevant to an
interrogatory we’ve asked you [i.e., Abbott] about the awareness of the patents.” [Id.].

      The Court denies plaintiffs’ motion to compel as to Abbott’s response to
Interrogatory No. 17 without prejudice because the parties have not exhausted their
meet and confer obligations. Indeed, on December 11, 2020 – after the pending motion
to compel was fully briefed – the parties filed three documents concerning Abbott’s
recent supplement to its initial response to Interrogatory No. 17. First, Abbott filed a
notice with the Court that it had supplemented its objections and responses to
Interrogatory No. 17. [158] 1. Plaintiffs then filed a response to Abbott’s notice,
claiming that Abbott’s supplement “leaves a few issues unresolved,” including (1)
when Abbott first became aware of the patents in suit, (2) whether this issue
implicates Abbott’s business strategy, which Abbott has claimed is privileged, and (3)
whether others besides Engle and Ihochi were aware of plaintiffs’ patents. [159] 2-3.
Finally, Abbott filed a reply stating that plaintiffs’ response amounted to “an
unsolicited argument for its pending motion to compel[.]” [160] 1. These submissions
show that the parties had not reached an impasse before plaintiffs filed their motion
to compel, and that they are engaged in an ongoing exchange as to the adequacy of


                                           9
 Case: 1:19-cv-05859 Document #: 162 Filed: 12/17/20 Page 10 of 10 PageID #:6907




Abbott’s recent supplemental response. Moreover, Abbott’s position opposing
plaintiffs’ request to supplement appears somewhat related to its claim that the
patent list is privileged. [128] 18-19; [159] 2. Because the Court has rejected that
position, the parties are advised to consider further meet-and-confer efforts in light
of the ruling set forth in this order.


                                     Conclusion

       For the foregoing reasons, plaintiff’s motion to compel production of patent list
[113] is granted in part and denied in part. Abbott must produce the patent list within
fourteen days of the entry of this order. However, plaintiff’s motion is denied as to the
issue of Abbott’s response to Interrogatory No. 17 because the parties have not
exhausted their meet-and-confer obligations under Local Rule 37.2.


                                         _____________________________________
                                         HEATHER K. McSHAIN
                                         United States Magistrate Judge


DATE: December 17, 2020




                                           10
